IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION MAR 8 lng

C|erk, U S District Court
District Of N\ontana

 

Bil|ings
UNITED STATES OF AMERICA,
CR lS-SS-BLG-SPW-l
Plaintiff,
vs. ORDER
MAURICE JOSEPH FREGIA,
Defendant.

 

 

Before the Court is Defendant Maurice Joseph Fregia’s motion to suppress
evidence obtained from a search of his cell phone, cell-site location information,
and residence. (Doc. 69). The matter was submitted on the briefs and exhibits
because the issues involve purely legal questions For the following reasons, the
Court denies the motion.

I. Facts

Armed with a search warrant, members of the Eastern Montana High
Intensity Drug Trafflcking Area task force Were searching a Billings motel room in
late January 2018 when they came across a cell phone containing text messages
from an apparent methamphetamine supplier. The task force identified the alleged

supplier as Chad Beres and obtained a search warrant for his cell phone. Beres’

cell phone revealed evidence of methamphetamine trafficking and implicated
Maurice Fregia as an associate supplier.

Around the same time, the task force received information from an alleged
methamphetamine distributor named Christopher Hurst that Fregia was Hurst’s
source of supply. Hurst stated he received up to a half pound of methamphetamine
per day from Fregia. From Hurst, the task force obtained phone numbers allegedly
belonging to Beres and Fregia.

Based on affidavits of probable cause, the task force was granted orders
from a state judge authorizing the use of pen registers and trap and trace devices on
two numbers believed to be Fregia’s. (Docs. 70-1, 70-2, 70~3, 70-4). The orders
stated they applied without geographic limitation and authorized the task force to
obtain cell-site location information (CSLI). (Docs. 70~2 and 70-4). Using
information gleaned from the pen registers and trap and trace devices and Fregia’s
CSLI, as well as other information gathered during the investigation, the task force
was granted a search warrant for Fregia’s Verizon Wireless phone records,
including stored text messages (Docs. 70-5 and 70-6). Based on the information
from the pen registers and trap and trace devices, the CSLI, the phone records
obtained from Verizon Wireless, and other information, the task force Was granted
a search warrant for Fregia’s residence, where they seized over a pound of

methamphetamine, firearms, and cash. (Docs. 70-7, 70-8, and 70-9).

II. Standard of review

On a motion to suppress, the Ninth Circuit reviews legal conclusions de
novo and factual findings for clear error. Unitea’ States v. Basher, 629 F.3d 1161,
1167 (9th Cir. 2011).
III. Discussion

Fregia argues the pen register and trap and trace orders failed to comply
with the requirements of state law, were therefore illegal, and the subsequent
search warrants issued for Fregia’s phone records with Verizon Wireless and
Fregia’s residence are tainted as fruit of the poisonous tree. The Court disagrees
because the pen register and trap and trace orders Were valid search warrants under
the Fourth Amendment.

It takes some unpacking of Montana law to understand Fregia’s argument
A pen register is a device which identifies a phone’s outgoing calls whereas a trap
and trace device identifies a phone’s incoming calls. Mont. Code Ann. §§ 46-4-
401 (1-2). A judge may issue an order for a pen register and trap and trace device
upon finding a prosecutor’s sworn application contains probable cause. Mont.
Code Ann. § 46-4-403(1-2); The order must include its geographic limits. Mont.
Code Ann. § 46-4-403(2)(0). The statutes do not explicitly authorize the

government to obtain cellphone location information using pen registers or trap

and trace devices. But § 46-5-110 provides the government may obtain cellphone
location information with a search warrant issued by a duly authorized court.

Fregia has two issues with the orders authorizing pen registers and trap and
trace devices. First, Fregia argues the orders were issued without geographic
limitation in violation of § 46-4-403(2)(c). Secorid, Fregia argues the orders
authorized the task force to obtain CSLI, which is not provided for in the statute.
However, an analysis of whether the orders complied with Montana law is
unnecessary because in federal court evidence will not be excluded When it is
tainted solely under state law. United States v. Becerra-Garcia, 397 F.3d l 167,
1173 (9th Cir. 2005). To be excluded in federal court, the evidence must violate
either the Constitution or a federal law that provides for suppression as a remedy.
Becerra-Garci`a, 397 F.3d at 1173.

Here, the task force did not violate the Constitution when it obtained
Fregia’s CSLI. Under the Fourth Arnendment, the task force was required to get a
warrant supported by probable cause before it could obtain Fregia’s CSLI.
Carpenter v. United States, 128 S.Ct. 2206, 2221 (2018). A warrant has four
general requirements: (l) a neutral and disinterested magistrate; (2) sworn
affidavits; (3) probable cause; and (4) a particular description of the things to be
seized or the place to be searched. Groh v. Ramz'rez, 540 U.S. 551, 557 (2004).

Fregia does not contest the state court’s orders authorizing the pen register and trap

and trace devices met these requirements The task force’s search of his cellphone
location information Was therefore constitutional under the Fourth Amendment

because it was conducted pursuant to a valid warrant. Carpenrer v. United Si.‘ares,

128 S.Ct. at 2221.

DATED this 7 day of March, 2019.

AwW/¢Lf/O&é;_/

/ sUsAN P. WATTERS
United States District Judge

